DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/051,177, filed on October 28, 2020.

Oath/Declaration
Oath/Declaration as filed on October 28, 2020 is noted by the Examiner.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a device control unit configured to” and “the device control unit configured to” in claims 12 and 13 respectively are considered to read on device control unit 18 (pg. 8, Lines 28-32; 18 FIG. 2), and “a vehicle control unit configured to” in claim 14 is considered to read on vehicle control unit (pg. 7, Lines 1-5; FIG. 3).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-4, 8, and 12-14 are objected to because of the following informalities:  claims 
insert hyphens preceding various limitations. The Examiner suggests removing all of the hyphens preceding various limitations. 
Claims 1 and 8 are objected to because of the following informalities:  
The claims recite limitations “the pair
Claim 14 is objected to because of the following informalities:  
Specifically, claim 14 recites limitation “an electronic vehicle system” in fourth of the claim, but it is unclear as to whether the limitation is referring to same electronic vehicle system recited in second line of the claim, or a different electronic vehicle system.  Therefore Examiner suggests the limitation “an electronic vehicle system” recited in the fourth of the claim 14 should be amended, without adding new matter, in a manner that clarifies more specifically as to how the limitation “an electronic vehicle system” recited in the fourth line of the claim relates, if at all, to the limitation “an electronic vehicle system” recited in second line of claims 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 12 recites limitation “the electronic device” in fourth line of the claim, but it is unclear as to whether the limitation is referring to same electronic device recited in seventeenth line of claim 8, or same electronic device recited in first line of claim 12.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 13 recites limitation “the electronic device” in first line of the claim, but it is unclear as to whether the limitation is referring to same electronic device recited in seventeenth line of claim 8, or same electronic device recited in first line of claim 12.  In addition, the term “if” in fifth line of the claim renders the claim indefinite because it is unclear whether the action(s) based on the “if” conditions ever occur.  See MPEP § 2173.05(h)(II).  For the purposes of furthering examination, Examiner suggests the term “if” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of available combinations of alternative actions.  Accordingly, any claims dependent on claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 14 limitation “a vehicle control unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In particular, no structure or material that is capable of performing the claimed functions are present or shown in any of the figures and substantively linked to the claimed function.  Therefore, claim 14 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  However, neither a specialized computer, a specialized processor circuitry, a general purpose computer, or a general processor circuitry for implementing the functionality to execute the user input on an electronic vehicle system based on the determined force value difference are even substantively recited in claim 14.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Accordingly, any claims dependent on claim 14 are rejected under 35 U.S.C. 112(b) or
35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim 1 recites limitations “the respective sub-group” in seventh line of the claim, and “the relative location” in thirteenth line of the claim.
Claim 2 recites limitations “the relative location” in fifth line of the claim, and “the pairs” in sixth line of the claim.
Claim 3 recites limitations “the relative location” and “the respective pair” in third line of the claim.
Claim 4 recites limitation “the respective pair” in fifth and sixth lines of the claim.
Claim 5 recites limitations “the relative location” and “the pair of sensing elements” in second line of the claim, and “the amount of force value difference” in third line of the claim.
Claim 8 recites limitations “the respective sub-group” in thirteenth and fourteenth lines of the claim, and “the relative location” in eighteenth line of the claim.
There is insufficient antecedent basis for the above limitations in the claims.  Accordingly, any one of claims dependent on claims 1-5, or 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmann et al., U.S. Patent Application Publication 2018/0276440 A1 (hereinafter Strohmann), in view of Park et al., U.S. Patent 11,042,186 B2 (hereinafter Park).
Regarding claim 1, Strohmann teaches a method for determining a user input (FIGS. 1-5, and 20A-C, paragraph[0028] of Strohmann teaches some innovative aspects of the subject matter described in this disclosure may be implemented in a method of controlling a mobile device; the method may involve receiving first fingerprint sensor signals from a first fingerprint sensor residing on a first side of the mobile device; the mobile device may have a display residing on a second side of the mobile device; the second side may be opposite from the first side; the first fingerprint sensor may include a platen; the first fingerprint sensor signals may correspond to a fingerprint contact area of a first finger positioned on the platen; in some implementations, the method may involve detecting one or more finger distortions corresponding to changes of the first fingerprint sensor signals and controlling the mobile device based, at least in part, on the one or more finger distortions; in some examples, the method may involve determining a navigational input corresponding with one or more finger distortions; and controlling the mobile device may involve controlling the display based, at least in part, on the navigational input, and See also at least ABSTRACT and paragraphs[0073]-[0075] of Strohmann) on an electronic device comprising a fingerprint sensor, the fingerprint sensor comprising an array of sensing elements arranged in relation to a finger touch surface (102, 103, 40 FIGS. 1-5, and 20A-C, paragraph[0154] of Strohmann teaches FIG. 20A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 2000a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 103 that is shown in FIG. 1 and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the ultrasonic transmitter 105 that is shown in FIG. 1 and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this generated ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by the ultrasonic receiver 30; and the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22, and See also at least paragraphs[0028], [0109]-[0114], and [0155]-[0164] of Strohmann), the method comprises: 
- acquiring partial fingerprint images of a finger touching the finger touch surface from (FIGS. 1-5, and 20A-C, paragraph[0096] of Strohmann teaches the images shown in FIGS. 3A and 3B were obtained by an ultrasonic fingerprint sensor having a relatively smooth platen, as illustrated in FIGS. 4A and 4B wherein a portion of a finger is pressed with a light force and a heavy force, respectively, against a smooth platen; a light press presents relatively less ridge area and more valley area against an outer surface of the platen as shown in FIG. 4A, compared to a hard press that presents more ridge area and less valley area against the outer surface of the platen as shown in FIG. 4B; the above-described effects can be enhanced when the surface of the platen of an ultrasonic fingerprint sensor is at least slightly rough; FIGS. 4C and 4D show the portion of the finger being pressed with a light force and a heavy force, respectively, against a relatively rough platen; as a result of pressing harder, fingerprint ridges may deform to fill small gaps and valleys between the platen and the finger; accordingly, the contact area of the “heavy force” example may increase relative to the “light force” example, for either rough or smooth platens; in some implementations, a rough or moderately rough platen may represent a ground yet unpolished aluminum or metal platen; and in some implementations, a rough or moderately rough platen may represent a matte or textured finish of a glass or plastic cover lens of a display device, and See also at least paragraph[0098] of Strohmann) at least two sub-groups of sensing elements (32 FIGS. 1-5, and 20A-C, paragraph[0155] of Strohmann teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT- or silicon-based elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert surface charge generated by the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; and each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32, and See also at least paragraph[0154] of Strohmann (i.e., Strohmann teaches rows and columns of sensor pixel circuits)); 
- determining a respective force value based on the partial fingerprint images acquired from the respective sub-group of sensing elements, the force values are indicative of a force applied on the finger touch surface at each of the sub-groups of sensing elements when the partial fingerprints were acquired (FIGS. 1-6B, and 20A-C, paragraph[0097] of Strohmann teaches therefore, in some implementations block 209 of FIG. 2 may involve determining a change in the force of at least a portion of a finger on a platen according to detected changes in contact areas of fingerprint ridges on the platen; for example, a control system may be configured for determining a change in the force according to detected changes in contact areas of fingerprint ridges on the platen or in the relative change between the aggregate ridge area and the aggregate valley area within the fingerprint region; in another example, the control system may be configured for determining a change in the finger force according to detected changes in the sum of the reflected signals within the fingerprint region; in another example, the control system may be configured for determining a change in the finger force according to detected changes in the area of one or more ridge regions; and in other examples, the control system may be configured for determining a change in the finger force according to detected changes in the width of one or more fingerprint ridges or an average of one or more fingerprint ridges, or alternatively according to detected changes in the width of one or more fingerprint valleys, an average width of one or more fingerprint valleys, or a ratio of the width of one or more fingerprint ridges to the width of one or more fingerprint valleys, and See also at least paragraphs[0094]-[0096], and [0098] of Strohmann); 
- determining a force value difference between a pair of the determined force values, and - determining the user input based on the determined force value difference, and (FIGS. 1-6B, 8A-8B, and 20A-C, paragraphs[0099]-[0100] of Strohmann teaches for example, a control system may be configured for determining a change in the force of a finger that is pressed against a platen according to indications of increased acoustic impedance in fingerprint ridge areas; by reference to Equation 1, it may be seen that a relatively larger value of Zskin will result in a relatively smaller amplitude of the reflected ultrasonic waves R1, which are ultrasonic waves received from fingerprint ridge areas; in some implementations, detecting indications of increased acoustic impedance in fingerprint ridge areas may involve detecting indications that the amplitude of signals corresponding to reflections from platen/fingerprint ridge interfaces (which may be referred to herein as “signals R1” or simply “R1”) have decreased; in some implementations, an indication of acoustic impedance changes may be based, at least in part, on a change in a difference between R1 and R2 or a change in a sum of R1 and R2; some such implementations may involve determining whether a delta output signal (e.g., R2−R1) has increased; some examples may involve determining whether a sum of R1 and R2 (e.g., (R1+R2)/2) has decreased; in some implementations, the value of R1 or an average value for R1 may be determined by first processing the fingerprint images to determine one or more ridge regions, then operating on output signals from the one or more ridge regions; and similarly, in some implementations, the value of R2 or an average value for R2 may be determined by first processing the fingerprint images to determine one or more valley regions, then operating on output signals from the one or more valley regions, and See also at least paragraphs[0006], [0012], [0072]-[0074], [0087], [0092], [0118], [0125]-[0127], and Claim 1, 3, and 6-9 of Strohmann (i.e., Strohmann teaches determining a finger action for various types of user input based on the finger force (e.g., hard press, light press, normal force, and shear force) or changes to the finger position or the force of the finger, according to changes and difference in acoustic impedance in fingerprint ridges areas, on a platen)); but does not expressly teach based on the relative location between the sub-groups of sensing elements in the pair associated with the force value difference.
However, Park teaches based on the relative location between the sub-groups of sensing elements in the pair associated with the force value difference (FIGS. 7A-7E, Col. 13, Lines 14-60, respectively of Park teach FIGS. 7A, 7B, 7C, 7D and 7E are diagrams illustrating an example situation in which an electronic device distinguishes a case where a touch input occurs when a piezoelectric element is not present, and performs different functions depending on a touch input position according to an example embodiment of the present disclosure; referring to FIG. 7A, the electronic device 100 may display the second user interface 120; for example, the electronic device 100 may display the second user interface 120 on the display 190 when it is determined that the electronic device 100 is located under the water; according to an embodiment, the electronic device 100 may include at least one piezoelectric element 300; the electronic device 100 may provide the piezoelectric element 300 adjacent to the right end and the left end of the display 190; the electronic device 100 may display the second user interface 120 in which icons are arranged based on a position of the piezoelectric element 300; for example, the electronic device 100 may display a still image photography icon 710 adjacent to a position at which the first piezoelectric element 300a is positioned, and may display a moving image photography icon 720 adjacent to a position at which the second piezoelectric element 300b is positioned; in addition, the electronic device 100 may display a setting icon 730 and a mode icon 740 at positions where the first piezoelectric element 300a and the second piezoelectric element 300b are not located; referring to FIG. 7B to FIG. 7E, the electronic device 100 may perform a preset function based on a voltage displacement pattern of a signal output from the piezoelectric elements 300a and 300b; when the electronic device 100 confirms that a touch signal input is generated in an area adjacent to the still image photography icon 710, the electronic device 100 may obtain a voltage displacement graph like the graph illustrated in FIG. 7B; that is, when a user touches the vicinity of the still image photography icon 710, each of the first piezoelectric element 300a and the second piezoelectric element 300b may generate voltage displacement; however, the voltage displacement 750 generated by the first piezoelectric element 300a adjacent to the still image photography icon 710 may be larger than the voltage displacement 760 generated by the second piezoelectric element 300b; and therefore, in this case, the electronic device 100 may assume that a touch of the user has occurred adjacent to the first piezoelectric element 300a, and may perform a still image photography function matched to the first piezoelectric element 300a, and See also at least Cols. 13 and 14, Lines 61-67 and Lines 1-58, respectively and Claim 1 and 6 (i.e., Park teaches an electronic devices that performs different functions based on a touch position relative proximity to piezoelectric elements for detect a touch input force)).
Furthermore, Strohmann and Park are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with sensors for suitably detecting a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Strohmann based on Park for determining the user input based on the determined force value difference, and based on the relative location between the sub-groups of sensing elements in the pair associated with the force value difference.  One reason for the modification as taught by Park is to suitably change a first user interface on a display to a second user interface based on a result of detection by a first sensor (ABSTRACT and paragraph[0002] of Park).
Regarding claim 2, Strohmann teaches comprising: - determining at least one further force value difference between a respective pair of sub-groups of sensing elements, and - determining at least one further user input based on the determined at least one further force value difference, and (FIGS. 1-6B, 8A-8B, and 20A-C, paragraphs[0099]-[0100] of Strohmann teaches for example, a control system may be configured for determining a change in the force of a finger that is pressed against a platen according to indications of increased acoustic impedance in fingerprint ridge areas; by reference to Equation 1, it may be seen that a relatively larger value of Zskin will result in a relatively smaller amplitude of the reflected ultrasonic waves R1, which are ultrasonic waves received from fingerprint ridge areas; in some implementations, detecting indications of increased acoustic impedance in fingerprint ridge areas may involve detecting indications that the amplitude of signals corresponding to reflections from platen/fingerprint ridge interfaces (which may be referred to herein as “signals R1” or simply “R1”) have decreased; in some implementations, an indication of acoustic impedance changes may be based, at least in part, on a change in a difference between R1 and R2 or a change in a sum of R1 and R2; some such implementations may involve determining whether a delta output signal (e.g., R2−R1) has increased; some examples may involve determining whether a sum of R1 and R2 (e.g., (R1+R2)/2) has decreased; in some implementations, the value of R1 or an average value for R1 may be determined by first processing the fingerprint images to determine one or more ridge regions, then operating on output signals from the one or more ridge regions; and similarly, in some implementations, the value of R2 or an average value for R2 may be determined by first processing the fingerprint images to determine one or more valley regions, then operating on output signals from the one or more valley regions, and See also at least paragraphs[0006], [0012], [0072]-[0074], [0087], [0092], [0118], [0125]-[0127], and Claim 1, 3, and 6-9 of Strohmann (i.e., Strohmann teaches determining a finger action for various types of user input based on the finger force (e.g., hard press, light press, normal force, and shear force) or changes to the finger position or the force of the finger, according to changes and difference in acoustic impedance in fingerprint ridges areas, on a platen)); but does not expressly teach 4based on the relative location between the sub-groups of sensing elements in the pairs associated with the at least one further force value difference.  
However, Park teaches based on the relative location between the sub-groups of sensing elements in the pair associated with the force value difference (FIGS. 7A-7E, Col. 13, Lines 14-60, respectively of Park teach FIGS. 7A, 7B, 7C, 7D and 7E are diagrams illustrating an example situation in which an electronic device distinguishes a case where a touch input occurs when a piezoelectric element is not present, and performs different functions depending on a touch input position according to an example embodiment of the present disclosure; referring to FIG. 7A, the electronic device 100 may display the second user interface 120; for example, the electronic device 100 may display the second user interface 120 on the display 190 when it is determined that the electronic device 100 is located under the water; according to an embodiment, the electronic device 100 may include at least one piezoelectric element 300; the electronic device 100 may provide the piezoelectric element 300 adjacent to the right end and the left end of the display 190; the electronic device 100 may display the second user interface 120 in which icons are arranged based on a position of the piezoelectric element 300; for example, the electronic device 100 may display a still image photography icon 710 adjacent to a position at which the first piezoelectric element 300a is positioned, and may display a moving image photography icon 720 adjacent to a position at which the second piezoelectric element 300b is positioned; in addition, the electronic device 100 may display a setting icon 730 and a mode icon 740 at positions where the first piezoelectric element 300a and the second piezoelectric element 300b are not located; referring to FIG. 7B to FIG. 7E, the electronic device 100 may perform a preset function based on a voltage displacement pattern of a signal output from the piezoelectric elements 300a and 300b; when the electronic device 100 confirms that a touch signal input is generated in an area adjacent to the still image photography icon 710, the electronic device 100 may obtain a voltage displacement graph like the graph illustrated in FIG. 7B; that is, when a user touches the vicinity of the still image photography icon 710, each of the first piezoelectric element 300a and the second piezoelectric element 300b may generate voltage displacement; however, the voltage displacement 750 generated by the first piezoelectric element 300a adjacent to the still image photography icon 710 may be larger than the voltage displacement 760 generated by the second piezoelectric element 300b; and therefore, in this case, the electronic device 100 may assume that a touch of the user has occurred adjacent to the first piezoelectric element 300a, and may perform a still image photography function matched to the first piezoelectric element 300a, and See also at least Cols. 13 and 14, Lines 61-67 and Lines 1-58, respectively and Claim 1 and 6 (i.e., Park teaches an electronic devices that performs different functions based on a touch position relative proximity to piezoelectric elements for detect a touch input force)).
Regarding claim 3, Strohmann teaches comprising: - combining at least a first force value difference, a second force value difference, and (FIGS. 1-6B, 8A-8B, and 20A-C, paragraphs[0099]-[0100] of Strohmann teaches for example, a control system may be configured for determining a change in the force of a finger that is pressed against a platen according to indications of increased acoustic impedance in fingerprint ridge areas; by reference to Equation 1, it may be seen that a relatively larger value of Zskin will result in a relatively smaller amplitude of the reflected ultrasonic waves R1, which are ultrasonic waves received from fingerprint ridge areas; in some implementations, detecting indications of increased acoustic impedance in fingerprint ridge areas may involve detecting indications that the amplitude of signals corresponding to reflections from platen/fingerprint ridge interfaces (which may be referred to herein as “signals R1” or simply “R1”) have decreased; in some implementations, an indication of acoustic impedance changes may be based, at least in part, on a change in a difference between R1 and R2 or a change in a sum of R1 and R2; some such implementations may involve determining whether a delta output signal (e.g., R2−R1) has increased; some examples may involve determining whether a sum of R1 and R2 (e.g., (R1+R2)/2) has decreased; in some implementations, the value of R1 or an average value for R1 may be determined by first processing the fingerprint images to determine one or more ridge regions, then operating on output signals from the one or more ridge regions; and similarly, in some implementations, the value of R2 or an average value for R2 may be determined by first processing the fingerprint images to determine one or more valley regions, then operating on output signals from the one or more valley regions, and See also at least paragraphs[0006], [0012], [0072]-[0074], [0087], [0092], [0118], [0125]-[0127], and Claim 1, 3, and 6-9 of Strohmann (i.e., Strohmann teaches determining a finger action for various types of user input based on the finger force (e.g., hard press, light press, normal force, and shear force) or changes to the finger position or the force of the finger, according to changes and difference in acoustic impedance in fingerprint ridges areas, on a platen)); but does not expressly teach the relative location between the sensing elements in the respective pair to determine the user input.  
Park teaches the relative location between the sensing elements in the respective pair to determine the user input (FIGS. 7A-7E, Col. 13, Lines 14-60, respectively of Park teach FIGS. 7A, 7B, 7C, 7D and 7E are diagrams illustrating an example situation in which an electronic device distinguishes a case where a touch input occurs when a piezoelectric element is not present, and performs different functions depending on a touch input position according to an example embodiment of the present disclosure; referring to FIG. 7A, the electronic device 100 may display the second user interface 120; for example, the electronic device 100 may display the second user interface 120 on the display 190 when it is determined that the electronic device 100 is located under the water; according to an embodiment, the electronic device 100 may include at least one piezoelectric element 300; the electronic device 100 may provide the piezoelectric element 300 adjacent to the right end and the left end of the display 190; the electronic device 100 may display the second user interface 120 in which icons are arranged based on a position of the piezoelectric element 300; for example, the electronic device 100 may display a still image photography icon 710 adjacent to a position at which the first piezoelectric element 300a is positioned, and may display a moving image photography icon 720 adjacent to a position at which the second piezoelectric element 300b is positioned; in addition, the electronic device 100 may display a setting icon 730 and a mode icon 740 at positions where the first piezoelectric element 300a and the second piezoelectric element 300b are not located; referring to FIG. 7B to FIG. 7E, the electronic device 100 may perform a preset function based on a voltage displacement pattern of a signal output from the piezoelectric elements 300a and 300b; when the electronic device 100 confirms that a touch signal input is generated in an area adjacent to the still image photography icon 710, the electronic device 100 may obtain a voltage displacement graph like the graph illustrated in FIG. 7B; that is, when a user touches the vicinity of the still image photography icon 710, each of the first piezoelectric element 300a and the second piezoelectric element 300b may generate voltage displacement; however, the voltage displacement 750 generated by the first piezoelectric element 300a adjacent to the still image photography icon 710 may be larger than the voltage displacement 760 generated by the second piezoelectric element 300b; and therefore, in this case, the electronic device 100 may assume that a touch of the user has occurred adjacent to the first piezoelectric element 300a, and may perform a still image photography function matched to the first piezoelectric element 300a, and See also at least Cols. 13 and 14, Lines 61-67 and Lines 1-58, respectively and Claim 1 and 6 (i.e., Park teaches an electronic devices that performs different functions based on a touch position relative proximity to piezoelectric elements for detect a touch input force)).
Regarding claim 4, Strohmann and Park teach the method according to claim 1, comprising: - executing a first user input on the electronic device, - shifting from executing the first user input to executing a second user input by determining a continuous variation in force distribution on the sensing elements in the respective pair (FIGS. 1-6B, 8A-8B, and 20A-C, paragraph[0127] of Strohmann teaches different finger actions and/or combinations of finger actions may correspond with different instructions for controlling the mobile device 650 and/or controlling a software application that is being executed by a control system of the mobile device 650; for example, a detected hard/higher-force finger press may be an instruction to confirm a financial transaction; in some examples, a detected light/lower-force finger press may be an instruction to preview a message before opening it; and additional information, such as the magnitude and duration of a normal force, the magnitude, direction and duration of a shear force, the magnitude, direction and duration of an applied finger torque, the time duration of the finger presses and/or the number of finger presses may be used to allow additional types of user actions to be detected and may be interpreted as instructions for various types of functionality, and See also at least paragraphs[0006], [0012], [0072]-[0074], [0087], [0092], [0099]-[0100], [0118], [0125]-[0127], and Claim 1, 3, and 6-9 of Strohmann (i.e., Strohmann teaches determining a finger action for various types of user input based on the finger force (e.g., hard press, light press, normal force, and shear force), or changes to the finger position or the force (e.g., force and duration of force) of the finger, according to changes and difference in acoustic impedance in fingerprint ridges areas, on a platen)).
Regarding claim 6, Strohmann and Park teach the method according to claim 1, wherein the sub-groups of sensing elements are non-overlapping sub-groups (FIGS. 1-5, and 20A-C, paragraph[0155] of Strohmann teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT- or silicon-based elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert surface charge generated by the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; and each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32, and See also at least paragraph[0154] of Strohmann).
Regarding claim 7, Strohmann and Park teach5 the method according to claim 1, wherein the force value difference is a difference or a ratio (FIGS. 1-6B, 8A-8B, and 20A-C, paragraphs[0099]-[0100] of Strohmann teaches for example, a control system may be configured for determining a change in the force of a finger that is pressed against a platen according to indications of increased acoustic impedance in fingerprint ridge areas; by reference to Equation 1, it may be seen that a relatively larger value of Zskin will result in a relatively smaller amplitude of the reflected ultrasonic waves R1, which are ultrasonic waves received from fingerprint ridge areas; in some implementations, detecting indications of increased acoustic impedance in fingerprint ridge areas may involve detecting indications that the amplitude of signals corresponding to reflections from platen/fingerprint ridge interfaces (which may be referred to herein as “signals R1” or simply “R1”) have decreased; in some implementations, an indication of acoustic impedance changes may be based, at least in part, on a change in a difference between R1 and R2 or a change in a sum of R1 and R2; some such implementations may involve determining whether a delta output signal (e.g., R2−R1) has increased; some examples may involve determining whether a sum of R1 and R2 (e.g., (R1+R2)/2) has decreased; in some implementations, the value of R1 or an average value for R1 may be determined by first processing the fingerprint images to determine one or more ridge regions, then operating on output signals from the one or more ridge regions; and similarly, in some implementations, the value of R2 or an average value for R2 may be determined by first processing the fingerprint images to determine one or more valley regions, then operating on output signals from the one or more valley regions, and See also at least paragraphs[0006], [0012], [0072]-[0074], [0087], [0092], [0118], [0125]-[0127], and Claim 1, 3, and 6-9 of Strohmann (i.e., Strohmann teaches determining a finger action for various types of user input based on the finger force (e.g., hard press, light press, normal force, and shear force) or changes to the finger position or the force of the finger, according to changes and difference in acoustic impedance in fingerprint ridges areas, on a platen)).  
Regarding claim 8, Strohmann teaches5 a fingerprint sensing system comprising: a finger touch surface for receiving a finger having a fingerprint topography (102, 110 FIGS. 1-5, 10A-10B, and 20A-C, paragraph[0076] of Strohmann teaches FIG. 1 is a block diagram that shows example components of an apparatus according to some disclosed implementations. In this example, the apparatus 101 includes an ultrasonic sensor system 102, a control system 106 and a platen 110; and some implementations of the apparatus 101 may include an interface system 104, and See also at least paragraphs[0070], [0109] and [0129] of Strohmann); 
an array of sensing elements (103 FIGS. 1-5, and 20A-C, paragraph[0154] of Strohmann teaches FIG. 20A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 2000a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 103 that is shown in FIG. 1 and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the ultrasonic transmitter 105 that is shown in FIG. 1 and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this generated ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by the ultrasonic receiver 30; and the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22, and See also at least paragraphs[0028], [0109]-[0114], and [0155]-[0164] of Strohmann); 
fingerprint image acquisition circuitry connected to the array of sensing elements for acquiring fingerprint images indicating local distances between the sensing elements and the fingerprint topography (105 FIGS. 1-6B, and 20A-C, paragraph[0074] of Strohmann teaches additional information, such as the time duration of pressing, a number of “clicks” or pressings of a finger, or a time interval between pressings (normal and/or shear) on a platen surface may be used to allow more types of user actions to be detected; in some examples, the control system may be configured for controlling the apparatus based, at least in part, on a determined finger action; and in some such examples, the control system may be configured for providing at least one of mouse functionality or joystick functionality for controlling the apparatus based, at least in part, on a detected finger force magnitude, direction and/or sequence, which may be conducted through direct detection of force or through a secondary effect resulting from such force, such as the relative strength of ultrasonic reflections from fingerprint valleys and ridges, the relative position of such stronger or weaker reflections, or the distance between such reflections, paragraph[0077] of Strohmann teaches in some examples, as suggested by the dashed lines within the ultrasonic sensor system 102, the ultrasonic sensor system 102 may include an ultrasonic sensor array 103 and a separate ultrasonic transmitter 105; and in some such examples, the ultrasonic transmitter 105 may include an ultrasonic plane-wave generator, such as those described below, and See also at least paragraphs[0076], [0084]-[0086], [0109]-[0113], and [0119] of Strohmann (i.e., Strohmann teaches an ultrasonic transmitter for acquiring a fingerprint image from plane waves generated by the ultrasonic transmitter that are reflected from a finger on a platen, wherein a force of the finger or the platen is detected based on distances between the reflections)); 
and image processing circuitry connected to the fingerprint image acquisition circuitry for: - controlling the fingerprint image acquisition circuitry (106 FIGS. 1-6B, and 20A-C, paragraph[0079] of Strohmann teaches the control system 106 may include one or more general purpose single- or multi-chip processors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs) or other programmable logic devices, discrete gates or transistor logic, discrete hardware components, or combinations thereof; the control system 106 also may include (and/or be configured for communication with) one or more memory devices, such as one or more random access memory (RAM) devices, read-only memory (ROM) devices, etc; accordingly, the apparatus 101 may have a memory system that includes one or more memory devices, though the memory system is not shown in FIG. 1; the control system 106 may be capable of receiving and processing data from the ultrasonic sensor system 102, e.g., from the ultrasonic sensor array 103; if the apparatus 101 includes a separate ultrasonic transmitter 105, the control system 106 may be capable of controlling the ultrasonic transmitter 105, e.g., as disclosed elsewhere herein; and in some implementations, functionality of the control system 106 may be partitioned between one or more controllers or processors, such as between a dedicated sensor controller and an applications processor of a mobile device, and See also at least paragraphs[0074], [0076]-[0077], [0084]-[0086], [0109]-[0113], and [0119] of Strohmann (i.e., Strohmann teaches an ultrasonic transmitter for acquiring a fingerprint image from plane waves generated by the ultrasonic transmitter that are reflected from a finger on a platen, wherein a force of the finger or the platen is detected based on distances between the reflections)) to acquire a first time- sequence of partial fingerprint images from (FIGS. 1-5, and 20A-C, paragraph[0096] of Strohmann teaches the images shown in FIGS. 3A and 3B were obtained by an ultrasonic fingerprint sensor having a relatively smooth platen, as illustrated in FIGS. 4A and 4B wherein a portion of a finger is pressed with a light force and a heavy force, respectively, against a smooth platen; a light press presents relatively less ridge area and more valley area against an outer surface of the platen as shown in FIG. 4A, compared to a hard press that presents more ridge area and less valley area against the outer surface of the platen as shown in FIG. 4B; the above-described effects can be enhanced when the surface of the platen of an ultrasonic fingerprint sensor is at least slightly rough; FIGS. 4C and 4D show the portion of the finger being pressed with a light force and a heavy force, respectively, against a relatively rough platen; as a result of pressing harder, fingerprint ridges may deform to fill small gaps and valleys between the platen and the finger; accordingly, the contact area of the “heavy force” example may increase relative to the “light force” example, for either rough or smooth platens; in some implementations, a rough or moderately rough platen may represent a ground yet unpolished aluminum or metal platen; and in some implementations, a rough or moderately rough platen may represent a matte or textured finish of a glass or plastic cover lens of a display device, and See also at least paragraph[0098] of Strohmann) at least two sub-groups of sensing elements (32 FIGS. 1-5, and 20A-C, paragraph[0155] of Strohmann teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT- or silicon-based elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert surface charge generated by the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; and each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32, and See also at least paragraph[0154] of Strohmann (i.e., Strohmann teaches rows and columns of sensor pixel circuits)); 
- determining a force applied on each of the sub-groups of sensing elements, based on the partial fingerprint images acquired from the respective sub-group of sensing elements (FIGS. 1-6B, and 20A-C, paragraph[0097] of Strohmann teaches therefore, in some implementations block 209 of FIG. 2 may involve determining a change in the force of at least a portion of a finger on a platen according to detected changes in contact areas of fingerprint ridges on the platen; for example, a control system may be configured for determining a change in the force according to detected changes in contact areas of fingerprint ridges on the platen or in the relative change between the aggregate ridge area and the aggregate valley area within the fingerprint region; in another example, the control system may be configured for determining a change in the finger force according to detected changes in the sum of the reflected signals within the fingerprint region; in another example, the control system may be configured for determining a change in the finger force according to detected changes in the area of one or more ridge regions; and in other examples, the control system may be configured for determining a change in the finger force according to detected changes in the width of one or more fingerprint ridges or an average of one or more fingerprint ridges, or alternatively according to detected changes in the width of one or more fingerprint valleys, an average width of one or more fingerprint valleys, or a ratio of the width of one or more fingerprint ridges to the width of one or more fingerprint valleys, and See also at least paragraphs[0094]-[0096], and [0098] of Strohmann); 
- determining a force value difference between a pair of the determined forces applied on sub-groups of sensing elements, and - determining a user input for an electronic device based on the determined force value difference, and (FIGS. 1-6B, 8A-8B, and 20A-C, paragraphs[0099]-[0100] of Strohmann teaches for example, a control system may be configured for determining a change in the force of a finger that is pressed against a platen according to indications of increased acoustic impedance in fingerprint ridge areas; by reference to Equation 1, it may be seen that a relatively larger value of Zskin will result in a relatively smaller amplitude of the reflected ultrasonic waves R1, which are ultrasonic waves received from fingerprint ridge areas; in some implementations, detecting indications of increased acoustic impedance in fingerprint ridge areas may involve detecting indications that the amplitude of signals corresponding to reflections from platen/fingerprint ridge interfaces (which may be referred to herein as “signals R1” or simply “R1”) have decreased; in some implementations, an indication of acoustic impedance changes may be based, at least in part, on a change in a difference between R1 and R2 or a change in a sum of R1 and R2; some such implementations may involve determining whether a delta output signal (e.g., R2−R1) has increased; some examples may involve determining whether a sum of R1 and R2 (e.g., (R1+R2)/2) has decreased; in some implementations, the value of R1 or an average value for R1 may be determined by first processing the fingerprint images to determine one or more ridge regions, then operating on output signals from the one or more ridge regions; and similarly, in some implementations, the value of R2 or an average value for R2 may be determined by first processing the fingerprint images to determine one or more valley regions, then operating on output signals from the one or more valley regions, and See also at least paragraphs[0006], [0012], [0072]-[0074], [0087], [0092], [0118], [0125]-[0127], and Claim 1, 3, and 6-9 of Strohmann (i.e., Strohmann teaches determining a finger action for various types of user input based on the finger force (e.g., hard press, light press, normal force, and shear force) or changes to the finger position or the force of the finger, according to changes and difference in acoustic impedance in fingerprint ridges areas, on a platen)); but does not expressly teach based on the relative location between the sub-groups of sensing elements in the pair associated with the force value difference.  
However, Park teaches based on the relative location between the sub-groups of sensing elements in the pair associated with the force value difference (FIGS. 7A-7E, Col. 13, Lines 14-60, respectively of Park teach FIGS. 7A, 7B, 7C, 7D and 7E are diagrams illustrating an example situation in which an electronic device distinguishes a case where a touch input occurs when a piezoelectric element is not present, and performs different functions depending on a touch input position according to an example embodiment of the present disclosure; referring to FIG. 7A, the electronic device 100 may display the second user interface 120; for example, the electronic device 100 may display the second user interface 120 on the display 190 when it is determined that the electronic device 100 is located under the water; according to an embodiment, the electronic device 100 may include at least one piezoelectric element 300; the electronic device 100 may provide the piezoelectric element 300 adjacent to the right end and the left end of the display 190; the electronic device 100 may display the second user interface 120 in which icons are arranged based on a position of the piezoelectric element 300; for example, the electronic device 100 may display a still image photography icon 710 adjacent to a position at which the first piezoelectric element 300a is positioned, and may display a moving image photography icon 720 adjacent to a position at which the second piezoelectric element 300b is positioned; in addition, the electronic device 100 may display a setting icon 730 and a mode icon 740 at positions where the first piezoelectric element 300a and the second piezoelectric element 300b are not located; referring to FIG. 7B to FIG. 7E, the electronic device 100 may perform a preset function based on a voltage displacement pattern of a signal output from the piezoelectric elements 300a and 300b; when the electronic device 100 confirms that a touch signal input is generated in an area adjacent to the still image photography icon 710, the electronic device 100 may obtain a voltage displacement graph like the graph illustrated in FIG. 7B; that is, when a user touches the vicinity of the still image photography icon 710, each of the first piezoelectric element 300a and the second piezoelectric element 300b may generate voltage displacement; however, the voltage displacement 750 generated by the first piezoelectric element 300a adjacent to the still image photography icon 710 may be larger than the voltage displacement 760 generated by the second piezoelectric element 300b; and therefore, in this case, the electronic device 100 may assume that a touch of the user has occurred adjacent to the first piezoelectric element 300a, and may perform a still image photography function matched to the first piezoelectric element 300a, and See also at least Cols. 13 and 14, Lines 61-67 and Lines 1-58, respectively and Claim 1 and 6 (i.e., Park teaches an electronic devices that performs different functions based on a touch position relative proximity to piezoelectric elements for detect a touch input force)).
Regarding claim 9, Strohmann and Park teach th5e fingerprint sensing system according to claim 8, comprising four sub-groups of sensing elements (32 FIGS. 1-5, and 20A-C, paragraph[0155] of Strohmann teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT- or silicon-based elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert surface charge generated by the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; and each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32, and See also at least paragraph[0154] of Strohmann (i.e., Strohmann teaches rows and columns of sensor pixel circuits));.  
Regarding claim 10, Strohmann and Park teach the fingerprint sensing system according to claim 9, wherein the two sub-groups of sensing elements are arranged in a north-south orientation of finger touch surface, and two sub-groups of sensing elements are arranged in a west-east orientation (FIGS. 1-5, and 20A-C, paragraph[0155] of Strohmann teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT- or silicon-based elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert surface charge generated by the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; and each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32, and See also at least paragraph[0154] of Strohmann (i.e., Strohmann teaches rows and columns of sensor pixel circuits)).
Regarding claim 12, Strohmann and Park teach an electronic device comprising: the fingerprint sensing system according to claim 8; and a device control unit configured to: - execute the user input on the electronic device based on the determined force value difference (FIGS. 1-6B, 8A-8B, and 20A-C, paragraph[0127] of Strohmann teaches different finger actions and/or combinations of finger actions may correspond with different instructions for controlling the mobile device 650 and/or controlling a software application that is being executed by a control system of the mobile device 650; for example, a detected hard/higher-force finger press may be an instruction to confirm a financial transaction; in some examples, a detected light/lower-force finger press may be an instruction to preview a message before opening it; and additional information, such as the magnitude and duration of a normal force, the magnitude, direction and duration of a shear force, the magnitude, direction and duration of an applied finger torque, the time duration of the finger presses and/or the number of finger presses may be used to allow additional types of user actions to be detected and may be interpreted as instructions for various types of functionality, and See also at least paragraphs[0006], [0012], [0072]-[0074], [0087], [0092], [0099]-[0100], [0118], [0125]-[0126], and Claim 1, 3, and 6-9 of Strohmann (i.e., Strohmann teaches determining a finger action for various types of user input based on the finger force (e.g., hard press, light press, normal force, and shear force), or changes to the finger position or the force (e.g., force and duration of force) of the finger, according to changes and difference in acoustic impedance in fingerprint ridges areas, on a platen)).
Regarding claim 13, Strohmann and Park teach the electronic device according to claim 12, wherein the device controller is configured to: 7- interact with the fingerprint sensing system to authenticate a user based on a fingerprint representation (FIGS. 1-6B, 8A-8B, and 20A-C, paragraph[0091] of Strohmann teaches in some examples the fingerprint ridge and valley features may include pattern information and/or fingerprint minutiae such as ridge ending information, ridge bifurcation information, short ridge information, ridge flow information, island information, spur information, delta information, core information, etc; accordingly, in some instances the fingerprint features may be suitable for performing an authentication process; in some implementations, a control system (such as the control system 106 of FIG. 1) may be capable of initiating an authentication process that is based, at least in part, on the fingerprint features; and in some implementations, the control system may be capable of performing an authentication process that is based, at least in part, on the fingerprint features, and See also at least paragraphs[0074], [0076]-[0077], [0079] [0084]-[0086], [0109]-[0113], and [0119] of Strohmann (i.e., Strohmann teaches a control system, for authenticating a user, with an ultrasonic transmitter and acquiring a fingerprint image from plane waves generated by the ultrasonic transmitter that are reflected from a finger of the user on a platen, wherein a force of the finger or the platen is detected based on distances between the reflections)); and 
- perform at least one action only if the user is authenticated based on the fingerprint representation (FIGS. 1-6B, 8A-8B, and 20A-C, paragraphs[0116]-[0117] of Strohmann teaches in this example, the mobile device 650 includes an instance of the apparatus 101 that is described above with reference to FIG. 1. In this example, the apparatus 101 is disposed, at least in part, within the mobile device enclosure 655; according to this example, at least a portion of the apparatus 101 is located in the portion of the mobile device 650 that is shown being touched by a finger 506, which corresponds to the location of button 660; accordingly, the button 660 may be an ultrasonic button; in some implementations, the button 660 may serve as a home button; in some implementations, the button 660 may serve as an ultrasonic authenticating button, with the ability to turn on or otherwise wake up the mobile device 650 when touched or pressed and/or to authenticate or otherwise validate a user when applications running on the mobile device (such as a wake-up function) warrant such a function; in this implementation, the mobile device 650 may be capable of performing a user authentication process; for example, a control system of the mobile device 650 may be capable of comparing attribute information obtained from data received via an ultrasonic sensor array of the apparatus 101 with stored attribute information obtained from data that has previously been received from an authorized user; in some examples, the attribute information obtained from the received data and the stored attribute information may include attribute information corresponding to fingerprint minutia; and in some implementations, the fingerprint and/or attribute information may be stored as one or more enrollment templates).  
Regarding claim 14, Strohmann and Park teach a vehicle comprising the fingerprint sensing system according to claim 8, an electronic vehicle system (FIGS. 1-5, 10A-10B, and 20A-C, paragraphs[0070] of Strohmann teaches FIG. 1 is a block diagram that shows example components of an apparatus according to some disclosed implementations. In this example, the apparatus 101 includes an ultrasonic sensor system 102, a control system 106 and a platen 110; and some implementations of the apparatus 101 may include an interface system 104, and See also at least paragraphs[0076], [0109] and [0129] of Strohmann (i.e., Strohmann teaches ultrasonic sensor system 102 can be implemented in a display within a cockpit or in a camera view display of a vehicle)); and 
a vehicle control unit configured to: - execute the user input on an electronic vehicle system based on the determined force value difference (FIGS. 1-6B, 8A-8B, and 20A-C, paragraph[0127] of Strohmann teaches different finger actions and/or combinations of finger actions may correspond with different instructions for controlling the mobile device 650 and/or controlling a software application that is being executed by a control system of the mobile device 650; for example, a detected hard/higher-force finger press may be an instruction to confirm a financial transaction; in some examples, a detected light/lower-force finger press may be an instruction to preview a message before opening it; and additional information, such as the magnitude and duration of a normal force, the magnitude, direction and duration of a shear force, the magnitude, direction and duration of an applied finger torque, the time duration of the finger presses and/or the number of finger presses may be used to allow additional types of user actions to be detected and may be interpreted as instructions for various types of functionality, and See also at least paragraphs[0006], [0012], [0072]-[0074], [0087], [0092], [0099]-[0100], [0118], [0125]-[0126], and Claim 1, 3, and 6-9 of Strohmann (i.e., Strohmann teaches determining a finger action for various types of user input based on the finger force (e.g., hard press, light press, normal force, and shear force), or changes to the finger position or the force (e.g., force and duration of force) of the finger, according to changes and difference in acoustic impedance in fingerprint ridges areas, on a platen)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strohmann, in view of Park, and Panchawagh et al., U.S. Patent Application Publication 2018/0196982 A1 (hereinafter Panchawagh).
Regarding claim 11, Strohmann and Park teach the fingerprint sensing system according to claim 8, wherein: each sensing element in the array of sensing elements comprises an electrically conducting sensing structure (FIGS. 1-5, and 20A-C, paragraph[0155] of Strohmann teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT- or silicon-based elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert surface charge generated by the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; and each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32, and See also at least paragraph[0154] of Strohmann (i.e., Strohmann teaches rows and columns of sensor pixel circuits)); and the fingerprint acquisition circuitry is connected to each of the sensing structures for providing sensing signals (FIGS. 1-6B, and 20A-C, paragraph[0154] of Strohmann teaches FIG. 20A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 2000a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 103 that is shown in FIG. 1 and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the ultrasonic transmitter 105 that is shown in FIG. 1 and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this generated ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by the ultrasonic receiver 30; and the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22, and See also at least paragraphs[00074], [0076]-[0077], [0084]-[0086], [0109]-[0113], and [0119] of Strohmann (i.e., Strohmann teaches an ultrasonic transmitter for acquiring a fingerprint image from plane waves generated by the ultrasonic transmitter that are reflected from a finger on a platen, wherein a force of the finger or the platen is detected based on distances between the reflections)); but the combination of Strohmann and Park do not expressly teach indicative of a capacitive coupling between each sensing structure and the finger in response to a change in potential difference between a finger potential of the finger and a sensing structure potential of the sensing structure.
However, Panchawagh teaches indicative of a capacitive coupling between each sensing structure and the finger in response to a change in potential difference between a finger potential of the finger and a sensing structure potential of the sensing structure (FIGS. 7-8, paragraph[0085] of Panchawagh teaches the PMUT of FIG. 7 may operate in a capacitive sensing mode due to capacitive coupling; FIG. 8 shows an example of capacitive coupling of a fingerprint sensor according to some implementations; in FIG. 8, capacitive coupling between receive electrode 715 and finger 312 models one capacitor 805 of a capacitive voltage divider; the capacitive coupling between receive electrode 715 and reference electrode 720 models a second capacitor 810 of the capacitive voltage divider; since the capacitors modeled by the capacitive coupling provide capacitances in series, the voltage at the intermediate point between them (i.e., receive electrode 715) may represent an electrical output signal at a voltage based on the values of the capacitances; that electrical output signal represents a portion of raw image data generated via capacitive sensing because the magnitude of the voltage of the electrical output signal may be dependent upon the presence of the ridges or valleys of the fingerprint of finger 312 (e.g., ridges or valleys would have different distances from receive electrode 715, and therefore, the capacitances would be different and result in different voltages); in other implementations, other electrodes may be used; for example, in FIG. 8, transmit electrode 710 may be used to model a capacitive voltage divider based on capacitors 815 and 820; and as a result, the mutual capacitance between transmit electrode 710 and receive electrode 715 may be used to generate fingerprint image data, or the capacitance of receive electrode 715 to reference electrode 720 may be used to generate fingerprint image data).
Furthermore, Strohmann, Park, and Panchawagh are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with sensors for suitably detecting a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Strohmann based on Park and Panchawagh such that the fingerprint acquisition circuitry is connected to each of the sensing structures for providing sensing signals indicative of a capacitive coupling between each sensing structure and the finger in response to a change in potential difference between a finger potential of the finger and a sensing structure potential of the sensing structure.  One reason for the modification as taught by Panchawagh is to have a fingerprint sensor that can be suitably switching between a capacitive and ultrasonic sensing modes (ABSTRACT and paragraph[0001] of Panchawagh).

Potentially Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, and to address objections indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claim 5 the prior art references of record do not teach the combination of all element limitations as presently claimed.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621